433 F.2d 346
Pauline Arky LUTSKY, Plaintiff-Appellant,v.C. Israel LUTSKY, Defendant-Appellee.
No. 29857 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
Oct. 13, 1970.

Melvin Boyd, Miami, Fla., for plaintiff-appellant.
Stephen Alexander, Leonard Helfand, Philip L. Coller, Legal Services Senior Citizens Center, Miami Beach, Fla., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Florida; Ted Cabot, District Judge.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
The decision of the District Court in this case is reported at 310 F.Supp. 517.


2
We affirm.  Rules 18 and 21 of this Court.  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, 5 Cir., 1970, 431 F.2d 409 and N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966.


3
Affirmed.